Title: From Alexander Hamilton to James McHenry, 8 June 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York June 8. 1799
          
          The strong recommendation which I have received of Mr. William J Anderson for a Second Lieutenant in the Eleventh Regiment (Ogden’s) induces me to submit my opinion that it is adviseable to appoint him, there being a vacancy. He now resides at Burlington.
          I send you the copy  of a list of Officers of the Tenth Regiment, exhibiting their relative rank of the several Officers. A few alterations as pop as proposed to be settled by the field Officers. It presents a few alterations—Capt Blaine instead of No. 2 becomes No. 3 Capt Gibbs from No. 4 passes to No. 7—I have confirmed it, pursuant to the authority given me by your instructions of the 21 of March last
          With great respect I have the honor to be Sir Yr Obed Ser
          
            James McHenry Esqr.
          
        